              Case 5:16-cv-00333-EJD Document 162 Filed 05/29/20 Page 1 of 7




 1   DIVERSITY LAW GROUP, P.C.
     Larry W. Lee, State Bar No. 228175
 2   E-mail: lwlee@diversitylaw.com
     Kristen M. Agnew, State Bar No. 247656
 3   E-mail: kagnew@diversitylaw.com
     Nicholas Rosenthal, State Bar No. 268297
 4   E-mail: nrosenthal@diversitylaw.com
     Max W. Gavron, State Bar No. 291697
 5   E-mail: mgavron@diversitylaw.com
     Kwanporn “Mai” Tulyathan, State Bar No. 316704
 6   E-mail: ktulyathan@diversitylaw.com
     515 S. Figueroa Street, Suite 1250
 7   Los Angeles, CA 90071
 8   (213) 488-6555
     (213) 488-6554 facsimile
 9
10   Attorneys for Plaintiff and the Class
     (Additional Counsel on Next Page)
11
12                                 UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
14
      SER LAO, as an individual and on behalf   Case No. 5:16-cv-333 EJD
15    of all others similarly situated,
                                                ORDER GRANTING PLAINTIFF’S
16                   Plaintiffs,                MOTION FOR PRELIMINARY APPROVAL
                                                OF CLASS ACTION SETTLEMENT
17
             vs.
18                                              Re: Dkt. No. 158
      H & M HENNES & MAURITZ, L.P., a
19    New York limited partnership; and DOES
      1 through 50, inclusive,
20
21                   Defendants.

22
23
24
25
26
27
28                                              1

     ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT
     CASE NO. 5:16-CV-333 EJD
               Case 5:16-cv-00333-EJD Document 162 Filed 05/29/20 Page 2 of 7




 1                                                ORDER
 2          Plaintiff Ser Lao (“Plaintiff” or “Class Representative”), has made an unopposed motion
 3   pursuant to Fed. R. Civ. P. Rule 23(e) for entry of an order (a) preliminarily approving the
 4   settlement of the litigation pursuant to the Joint Stipulation of Class Action Settlement and
 5   Release (the “Agreement”); (b) conditionally certifying the Settlement Class for purposes of
 6   proceedings in connection with the final approval of the Agreement; (c) approving the form of
 7   Notice of Class Action Settlement and directing the manner of delivery thereof; (d) approving
 8   Larry W. Lee, Kristen M. Agnew, Nicholas Rosenthal, Max W. Gavron, Kwanporn “Mai”
 9   Tulyathan of Diversity Law Group, William L. Marder of Polaris Law Group, and Dennis S.
10   Hyun of Hyun Legal as Class Counsel and Plaintiff as Class Representative. The motion was
11   heard on May 28, 2019 at 9 a.m. and the Court has reviewed the parties’ submissions, Dkt. No.
12   158.
13          IT IS HEREBY ORDERED THAT:
14          1.      All defined terms contained herein shall have the same meaning as set forth in the
15   Agreement executed by the Parties and filed with this Court.
16          2.      The Agreement is hereby PRELIMINARILY APPROVED as appearing on its
17   face to be fair, reasonable, and adequate and to have been the product of serious, informed, and
18   extensive arm’s-length negotiations among the Plaintiff and Defendant H & M Hennes &
19   Mauritz, L.P. (“Defendant” or “H&M”) (Plaintiff and Defendant collectively referred to as the
20   “Parties”). In making this preliminary finding, the Court considered the nature of the claims, the
21   relative strength of Plaintiff’s claims, the amounts and kinds of benefits paid in settlement, the
22   allocation of settlement proceeds among the class members, and the fact that a settlement
23   represents a compromise of the Parties’ respective positions rather than the result of a finding of
24   liability at trial. The Court further preliminarily finds that the terms of the Agreement have no
25   obvious deficiencies and do not improperly grant preferential treatment to any individual class
26   member.
27          3.      Pursuant to Federal Rule of Civil Procedure 23(a) and 23(b)(3), the Court
28                                                     2

     ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT
     CASE NO. 5:16-CV-333 EJD
              Case 5:16-cv-00333-EJD Document 162 Filed 05/29/20 Page 3 of 7




 1   conditionally certifies the Settlement Class defined as the following:
 2                  All non-exempt retail store employees who were employed by
                    Defendant in the State of California at any time during the
 3                  Settlement Class Period (January 8, 2013, through October 31,
 4                  2019).

 5          The Court finds preliminarily, and for purposes of proceeding pursuant to Fed. R. Civ. P.

 6   Rule 23(e), that the number of class members is sufficiently numerous, the class members are

 7   ascertainable based on the Defendant’s records, the Plaintiff’s claims are typical of those in the

 8   class, and that there is adequate and fair representation. Accordingly, the Settlement Class is

 9   hereby CONDITIONALLY CERTIFIED pursuant to Fed. R. Civ. P. 23(e).

10          4.      Pursuant to Fed. R. Civ. P. 23(g), the Court hereby APPOINTS as Class Counsel

11   for the Settlement Class Larry W. Lee, Kristen M. Agnew, Nicholas Rosenthal, Max W. Gavron,

12   Kwanporn “Mai” Tulyathan of Diversity Law Group, William L. Marder of Polaris Law Group,

13   and Dennis S. Hyun of Hyun Legal. The Court finds that Class Counsel collectively have

14   extensive experience and expertise in prosecuting wage and hour class actions.

15          5.      Plaintiff is approved as the Class Representative for the Settlement Class

16   Members.

17          6.      The Court finds on a preliminary basis that the proposed settlement described in

18   the Agreement (including the monetary provisions, the plan of allocation, the release of claims,

19   the proposed award of attorneys’ fees and costs and the Class Representative Enhancement

20   Payment) falls within the “range of reasonableness” and therefore grants preliminary approval of

21   the Agreement. Based on a review of the papers submitted by the Parties, the Court finds that

22   the Agreement is the result of extensive arm’s-length negotiations conducted after Class Counsel

23   had adequately investigated the claims and became familiar with the strengths and weaknesses of

24   those claims. The assistance of the Court during the settlement process supports the Court’s

25   conclusion that the Agreement is non-collusive.

26          7.      The Court hereby APPROVES Phoenix Settlement Administrators as the Claims

27   Administrator for the purposes of this settlement.

28                                                     3

     ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT
     CASE NO. 5:16-CV-333 EJD
                 Case 5:16-cv-00333-EJD Document 162 Filed 05/29/20 Page 4 of 7




 1          8.       A hearing (the “Final Approval and Fairness Hearing”) is hereby SCHEDULED
 2   to be held before the Court on October 15, 2020, at 9:00 a.m. for the following purposes:
 3          a.       to determine finally whether the Settlement Class satisfies the applicable
 4                   prerequisites for class action treatment;
 5          b.       to determine whether the proposed Agreement is fair, reasonable, and
 6                   adequate and should be granted final approval by the Court;
 7          c.       to determine whether the Order of Final Approval as provided under the
 8                   Agreement should be entered, and to determine whether the Releasees
 9                   should be released of and from the Released Claims as provided in the
10                   Agreement;
11          d.       to determine whether the proposed plan of allocation of the Class
12                   Settlement Amount is fair and reasonable and should be approved by the
13                   Court;
14          e.       to finally consider Plaintiff’s application for the Class Representative
15                   enhancement payment;
16          f.       to finally determine whether Class Counsel’s application for an award of
17                   attorneys’ fees and costs is fair, reasonable, and adequate and should be
18                   approved by the Court;
19          g.       to determine that the Claims Administrator’s costs should be paid from the
20                   Class Settlement Amount; and
21          h.       to rule upon such other matters as the Court may deem appropriate.
22          9.       The form of Class Notice is hereby APPROVED. No later than twenty-one (21)
23   calendar days after the Preliminary Approval Date, Defendant shall provide the Claims
24   Administrator with the Class List and Data for purposes of preparing and mailing Notice Packets
25   to Settlement Class Members. The Class List and Data shall be confidential. The Claims
26   Administrator shall not provide the Class List and Data to Class Counsel or Plaintiff or any third
27   party, or use the Class List and Data or any information contained therein for any purpose other
28                                                     4

     ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT
     CASE NO. 5:16-CV-333 EJD
              Case 5:16-cv-00333-EJD Document 162 Filed 05/29/20 Page 5 of 7




 1   than to administer this Settlement. Specifically, for each Class Member, Defendant will provide
 2   the Claims Administrator with data in an usable, electronic form such as Microsoft Excel and
 3   shall include the following information for each Settlement Class Member: (1) employee name;
 4   (2) most recent mailing address; (3) telephone number; (4) Social Security number; (5) dates of
 5   employment during the Class Period (“Class List and Data”). No later than ten (10) calendar
 6   days after receiving the Class List and Data from Defendant as provided herein, the Claims
 7   Administrator shall mail copies of the Notice Packet to all Settlement Class Members via regular
 8   first-class U.S. Mail. The Claims Administrator shall exercise its best judgment to determine the
 9   current mailing address for each Settlement Class Member. The address identified by the Claims
10   Administrator as the current mailing address shall be presumed to be the best mailing address for
11   each Settlement Class Member. In the event more than one address is identified, then the
12   Settlement Administrator shall mail to each potentially valid address.
13          9.      The Court finds that the Notice Packet, along with the related notification
14   materials, constitute the best notice practicable under the circumstances and are in full
15   compliance with the laws of the State of California, the United States Constitution, and the
16   requirements of due process. The Court further finds that the notifications fully and accurately
17   inform the Settlement Class Members of all material elements of the proposed settlement, of the
18   Settlement Class Members’ right to dispute their share of the settlement, of the Settlement Class
19   Members’ right to be excluded from the Settlement Class, and of each Settlement Class
20   Member’s right and opportunity to object to the settlement.
21          10.     The Court hereby APPROVES the proposed Response Deadline of forty-five (45)
22   calendar days from the initial mailing of the Notice Packet.
23          11.     The Court hereby APPROVES the proposed procedure for opting out of the
24   Settlement Class. The date of the postmark on the return-mailing envelope shall be the exclusive
25   means used to determine whether a request for exclusion has been timely submitted. Any
26   member of the Settlement Class who requests exclusion from the settlement will not be entitled
27   to any share of the settlement and will not be bound by the Agreement or have any right to
28                                                    5

     ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT
     CASE NO. 5:16-CV-333 EJD
              Case 5:16-cv-00333-EJD Document 162 Filed 05/29/20 Page 6 of 7




 1   object, appeal or comment thereon. Members of the Class who fail to submit a valid and timely
 2   request for exclusion shall be bound by all terms of the Agreement and the Order and Final
 3   Judgment, regardless of whether they otherwise have requested exclusion from the settlement.
 4           12.     All reasonable costs of settlement and claims administration, including the
 5   mailing of Class Notice, shall be paid for as provided in the Agreement.
 6           13.     All written objections and supporting papers must (a) include the objector’s full
 7   name, current address, and signature; (b) clearly identify the case name and number (Lao v.
 8   H&M, Case Number 5:16-cv-333 EJD), (c) state whether the objection applies only to the
 9   objector, a specific subset of the class, or to the entire class; and (d) state with specificity the
10   grounds for any objections. The written objection must be submitted to the Court either by
11   mailing them to the Class Action Clerk, United States District Court for the Northern District of
12   California, 280 South 1st Street, San Jose, CA 95113, or by filing them in person at any location
13   of the United States District Court for the Northern District of California, and be filed or
14   postmarked on or before the Response Deadline. Settlement Class Members who fail to make
15   objections in the manner specified above shall be deemed to have waived any objections and
16   shall be foreclosed from making any objections (whether by appeal or otherwise) to the
17   Settlement. Settlement Class Members who submit a timely written objection have a right to
18   appear at the Final Approval/Settlement Fairness Hearing in order to present his or her objection
19   to the Court orally, but is not required to attend. No Settlement Class Member may appear at the
20   Final Approval/Settlement Fairness Hearing unless he or she has filed a written objection that
21   complies with the procedures provided in this paragraph. Settlement Class Members who submit
22   a Request for Exclusion are not entitled to object to the Settlement.
23           14.     It is further ordered that pending further order of this Court, all proceedings in this
24   matter except those contemplated herein and as part of the settlement are stayed.
25           15.     All Parties are otherwise ordered to comply with the terms of the Agreement.
26           16.     The Agreement resolves all of the class and individual claims, as well as the
27   representative claim asserted under the Private Attorney Generals Act (the “PAGA”), California
28                                                       6

     ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT
     CASE NO. 5:16-CV-333 EJD
              Case 5:16-cv-00333-EJD Document 162 Filed 05/29/20 Page 7 of 7




 1   Labor Code § 2698, et seq., contained in the Complaint and as set forth in Plaintiff’s PAGA
 2   notices submitted to the California Labor and Workforce Development Agency.
 3          17.     Jurisdiction is hereby retained over this Litigation and the Parties to the
 4   Litigation, and each of the Settlement Class Members for all matters relating to this Litigation,
 5   the Agreement, including (without limitation) all matters relating to the administration,
 6   interpretation, effectuation, and/or enforcement of the Agreement and this Order.
 7
 8          IT IS SO ORDERED.
 9
10   DATED: May 29, 2020                           ____________________________________
                                                   HON. EDWARD J. DAVILA
11                                                 UNITED STATES DISTRICT COURT
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                    7

     ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT
     CASE NO. 5:16-CV-333 EJD
